                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

    KELSEY D. THOMAS,                               )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )   CIVIL ACTION NO. 5:17-cv-386
                                                        (MTT)
                                                    )
    HOUSTON HEALTHCARE SYSTEM                       )
    INC., et al.,                                   )
                                                    )
                 Defendants.                        )
                                                    )
                                               ORDER

        The parties have filed a consent motion to seal documents regarding their

settlement (Docs. 60; 60-1; 60-2; 60-3; 62). Doc. 63. The documents the parties wish

to seal include an unopposed motion for settlement approval and establishment of a

special needs trust (Doc. 60) and the Court’s order granting that motion (Doc. 62).1

        The public enjoys a qualified common-law right of access to judicial proceedings.

See generally Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304 (11th

Cir. 2001). “Beyond establishing a general presumption that criminal and civil actions

should be conducted publicly, the common-law right of access includes the right to

inspect and copy public records and documents.” Id. at 1311 (citation omitted). But this

right is not absolute and “may be overcome by a showing of good cause.” Romero v.

Drummond Co., 480 F.3d 1234, 1245 (11th Cir. 2007). Courts deciding whether to seal

documents must balance the interest of the parties and the public and may consider,

among other factors, “whether allowing access would impair court functions or harm

legitimate privacy interests, the degree of and likelihood of injury if made public, the

reliability of the information, whether there will be an opportunity to respond to the

1 “In most cases when the parties settle, the court does not examine or approve their agreements; the
settlements are purely private contracts. However, when, as here, a settlement is approved by a court,
the settlement becomes part of the judicial record.” Stainaker v. Novar Corp., 293 F. Supp. 2d 1260,
1263 (M.D. Ala. 2003).
information, whether the information concerns public officials or public concerns, and

the availability of a less onerous alternative to sealing the documents.” Id. at 1246; see

also Chicago Tribune, 263 F.3d at 1311 (“[A] judge’s exercise of discretion in deciding

whether to release judicial records should be informed by a sensitive appreciation of the

circumstances that led to . . . [the] production [of the documents in question].” (citation

omitted)).

        The parties do not dispute that the documents at issue here are subject to the

common-law right of access. However, they contend that these documents contain

sensitive information relating to legitimate privacy interests. Courts have sealed
settlement agreements and other documents in cases where confidential information

about minors would be exposed. See, e.g., Wittenberg v. Winston-Salem/Forsyth Cty.

Bd. of Educ., 2009 WL 1684585, at *2-*3 (M.D.N.C. 2009); Webster Groves Sch. Dist.

v. Pultizer Pub. Co., 898 F.2d 1371, 1374-77 (8th Cir. 1990). But in this case, the

parties do not argue that confidential information regarding a minor is at risk.2 Instead,

they argue that the “legitimate privacy reasons” are “the ability of the defendants to

resolve other cases (pending and future) and the facts the parties have all agreed to the

confidentiality thereof. To allow [these documents] to be public would violate the intent

of the parties. Confidentiality is an agreed upon part of [the parties’] settlement

agreement.”3

        However, conclusory assertions of possible harm, such as those stated by the

parties, do not show good cause. Romero, 480 F.3d at 1247. “‘The part[ies] opposing

disclosure must make a particular and specific demonstration of fact showing that


2The Plaintiff is the mother and next friend of J.P.G., a minor, and brings this case on his behalf. Docs.
1; 59.
3 On May 22, 2019, the parties filed their motion to seal documents pertaining to their settlement without
providing any legal authority. Doc. 63. The Court asked the parties to provide it with legal authority via
email. In their response email, the parties cited El v. Poff, 2018 WL 4688720 (S.D. Ga. 2018), which held
that parties must show good cause to seal a court document. The parties stated that they have shown
good cause because the settlement would affect the Defendants’ ability to resolve other cases, and
because, without filing their settlement agreement, the parties agreed to keep their settlement
confidential.
                                                    -2-
disclosure would result in an injury sufficiently serious to warrant protection.’” In re:

Photochromic Lens Antitrust Litig., 2011 WL 13141945, at *1 (M.D. Fla. 2011) (quoting

In re Parmalat Secs. Litig., 258 F.R.D. 236, 244 (S.D.N.Y. 2009)). Furthermore, “[i]t is

immaterial whether the sealing of the record is an integral part of a negotiated

settlement between the parties. . . . Once a matter is brought before a court for

resolution, it is no longer solely the parties’ case, but also the public’s case . . . [a]bsent

a showing of extraordinary circumstances.” Brown v. Advantage Eng’g, Inc., 960 F.2d

1013, 1016 (11th Cir. 1992).

        The parties have failed to analyze the balancing test in Romero or show that this
was an extraordinary circumstance. Balancing the privacy interests provided by the

parties—or lack thereof—against the presumption of openness that governs the Court’s

decision, the Court concludes the parties have failed to overcome the common-law right

of access by a showing of good cause. Accordingly, the parties’ consent motion to seal

the documents (Doc. 63) is DENIED.

       SO ORDERED this __th day of May, 2019

                                            S/ Marc T. Treadwell
                                            MARC T. TREADWELL, JUDGE
                                            UNITED STATES DISTRICT COURT




                                              -3-
